                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

IN RE:    BENJAMIN H. YORMAK


STEVEN R YORMAK,

            Appellant,

v.                                     Case No:     2:18-cv-793-FtM-29

BENJAMIN H. YORMAK,

            Appellee.


                             OPINION AND ORDER

     This matter comes before the Court on appellant Steven R.

Yormak’s     September      19,        2018     interlocutory       Notice      of

Appeal/Mandamus    (Doc.    #1)    from       the   Bankruptcy   Court’s     Order

Denying    Creditor     Steven    R.   Yormak’s      Motion   for   Recusal     or

Disqualification of Presiding Judge Caryl E. Delano (Doc. #1-3).

Attached to the Notice of Appeal is a corresponding Motion for

Leave and Appeal and Petition for Writ of Mandamus (Doc. #1-2).

The appeal was transferred to the Fort Myers Division on December

3, 2018.    (Doc. #8.)

     Also before the Court is appellant’s Motion to District Court

to Stay Bankruptcy Proceedings Until Final Disposition of Motion

for Disqualification Appeal(s) or Order for Mandamus (Doc. #3)

filed on September 27, 2018.           Appellee filed a Response (Doc. #6)

on October 8, 2018, and appellant filed a Reply (Doc. #7) on
October 11, 2018.        For the reasons set forth below, the motions

are denied and the appeal is dismissed.

I.      Background

        In 2014, Steven Yormak filed suit against his son Benjamin

Yormak    in   federal   court          for   breach   of   an   oral    and    written

consulting     agreement      and       for   unjust   enrichment.        The   Second

Amended Complaint alleges that Steven Yormak provided consulting

services to his son based on his own practice of law for 33 years

with a focus on disability and employment law.                          Steven Yormak

alleged that his son had a successful law practice as a result of

the consulting services, but that his son failed to make payments

to him and refused to allow him to continue providing consulting

services.      (Case No. 2:14-cv-33-FTM-29CM, Doc. #190.)

        During the pendency of this case, Benjamin Yormak filed for

bankruptcy protection, and Steven Yormak became a creditor in the

bankruptcy proceeding.             (Case No. 9:15-bk-04214.)            As a result,

the underlying breach of contract claim was automatically stayed,

and remains stayed.          (Case No. 2:14-cv-33-FTM-29CM, Docs. ## 181,

198.)

     There have been several other interlocutory appeals filed

from the Bankruptcy Court proceeding by creditor Steven Yormak.

The first such appeal sought review of the Bankruptcy Court’s

decision to allow the case to try the issue of whether the

contracts      were   void    as    a    matter   public    policy      because   they



                                          - 2 -
constituted the unlicensed practice of law.                Leave to appeal was

denied on June 19, 2017 by the district court.                 (Case No. 2:17-

cv-73-FTM-38, Doc. #29.)           Creditor Yormak appealed the decision,

and   the     Eleventh   Circuit     dismissed     the   appeal    for   lack   of

jurisdiction on September 13, 2017.            (Id., Doc. #34.)

      The second such appeal was from an Order granting debtor leave

to amend an objection to a claim.             Leave to appeal was denied on

June 8, 2018 by the district court.                (Case No. 2:18-cv-309-FTM-

29, Doc. #14.)       An appeal was dismissed by the Eleventh Circuit

for lack of jurisdiction.          (Id., Doc. #21.)

      The third such matter was a request to withdraw the reference

to the bankruptcy court, which was denied without prejudice to

seeking withdrawal if the case proceeded to trial and the creditor

wished to assert his right to a jury trial.                 (Case No. 2:18-cv-

508-FTM-29, Doc. #7.)

      In the current matter, Steven Yormak seeks an interlocutory

appeal   of    the   denial   of    his   motion    to   recused   the   assigned

bankruptcy court judge who is handling the case.

II.   Standards of Review

      As previously stated:

              The United States District Court functions as
              an appellate court in reviewing decisions of
              the United States Bankruptcy Court. 28 U.S.C.
              § 158(a); In re JLJ, Inc., 988 F.2d 1112, 1116
              (11th Cir. 1993). The threshold issue is the
              district court’s jurisdiction to entertain the
              appeal.   In re Donovan, 532 F.3d 1134, 1136



                                      - 3 -
          (11th Cir. 2008).      The first inquiry is
          whether the appealed Order was final and
          appealable, or whether it was an interlocutory
          order. If the Court determines that the Order
          was interlocutory in nature, the second
          inquiry   is   whether   leave   to  file   an
          interlocutory appeal should be granted.     In
          re Charter Co., 778 F.2d 617, 620-621 (11th
          Cir. 1985).

          An interlocutory order is one that “does not
          finally determine a cause of action but only
          decides some intervening matter pertaining to
          the cause, and which requires further steps to
          be taken in order to enable the court to
          adjudicate the cause on the merits.”     In re
          Kutner, 656 F.2d 1107, 1111 (5th Cir. Unit A
          Sept. 1981) 1 (citation omitted).

In re Yormak, No. 2:18-CV-309-FTM-29, 2018 WL 2763343, at *2 (M.D.

Fla. June 8, 2018), appeal dismissed, No. 18-12623-FF, 2018 WL

4587767 (11th Cir. Aug. 14, 2018).    If the order from which appeal

is sought is an interlocutory order, the district court considers

leave to appeal should be granted.

     A federal district court has jurisdiction to
     consider interlocutory appeals from the orders of
     a bankruptcy court if the district court grants
     leave. 28 U.S.C. § 158(a)(3). If a district court,
     on its own motion or on the request of a party,
     determines:

          (i) the judgment, order, or decree involves a
          question of law as to which there is no
          controlling decision of the court of appeals
          for the circuit or of the Supreme Court of the



     1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc) the Eleventh Circuit adopted as binding
precedent all the decisions of the former Fifth Circuit handed
down prior to the close of business on September 30, 1981.



                              - 4 -
           United States, or involves a matter of public
           importance;

           (ii) the judgment, order, or decree involves
           a question of law requiring resolution of
           conflicting decisions; or

           (iii) an immediate appeal from the judgment,
           order, or decree may materially advance the
           progress of the case or proceeding in which
           the appeal is taken,

      the district court shall certify the appeal. 28
      U.S.C. § 158(d)(2)(A). See also 28 U.S.C. §
      1292(b).

In re Yormak, at *2.    If an order denying recusal is reviewed, the

denial reviewed for abuse of discretion.             Christo v. Padgett, 223

F.3d 1324, 1333 (11th Cir. 2000).

III. Bankruptcy Court Order

      On September 7, 2018, Bankruptcy Judge Delano denied a motion

to recuse herself.      (Doc. #1-3.)         Judge Delano started with a

comprehensive     history   of    the   litigation    between   the    parties,

including the appeals described above.               (Id., pp. 3-13.)       As

relevant here, while Creditor was still represented by counsel,

the Bankruptcy Court entered an Attorney Eyes Only Order (AEO

Order) regarding debtor’s clients’ information that would not

otherwise be publicly available because creditor wanted to join

the   Trustee’s   discovery      requests.    (Id.,    pp.   14-15.)     After

creditor became pro se, he filed a motion to rescind the AEO Order.

After an intervening first appeal, the matter was continued and

creditor was directed to file a separate and supported motion to




                                     - 5 -
compel.   (Id., p. 15.)     The AEO Order was rescinded and discovery

was stayed pending a ruling on debtor’s motion for leave to amend

the objection.   (Id., p. 16.)     The Bankruptcy Court allowed debtor

an opportunity to react if creditor started contacting clients,

and so barred contact until debtor’s counsel was provided an

opportunity to respond “without [creditor] calling 100 people

tomorrow.”    (Id.,    p.   17.)      The   second   appeal   followed,   and

discovery was stayed pending the outcome of this appeal.            (Id.)

      On July 24, 2018, creditor filed his recusal motion, and all

matters set for a hearing were continued, including a hearing on

creditor’s renewed motion for summary judgment.           Bankruptcy Judge

Delano found that she was the appropriate court and judge to rule

on the recusal motion.        (Id.)     The specific grounds raised by

creditor were the entry of the AEO Order, barring creditor from

contacting witnesses and denying discovery requests, permitting

debtor to supplement debtor’s objection, and alleged advocacy on

behalf of debtor.     (Id., p. 18.)     The Bankruptcy Court denied the

motion noting “[w]hile Creditor may be unhappy with the Court’s

procedural rulings, this does not form the basis for the Court to

recuse itself. And the Court is bound by a corresponding duty not

to recuse itself if cause for recusal has not been shown.”            (Id.,

p. 26.)

IV.   Motion for Leave to Appeal

      Creditor Steven Yormak alleges that Bankruptcy Court Judge



                                   - 6 -
Caryl E. Delano has an “actual and perceived pervasive bias”

against him that is depriving him of his due process rights.

Creditor therefore seeks an interlocutory appeal of the order

denying recusal, or alternatively a mandamus compelling Bankruptcy

Judge   Delano   to   disqualify    or   recuse   herself   from   further

proceedings.

     Any judge, including a magistrate judge, “shall disqualify

[her]self in any proceeding in which [her] impartiality might

reasonably be questioned.”         28 U.S.C. § 455(a).       While it is

possible that bias sufficient to disqualify a judge may stem from

judicial sources, “judicial rulings alone almost never constitute

a valid basis for a bias or partiality motion.”        Liteky v. United

States, 510 U.S. 540, 555 (1994).        See also In re Walker, 532 F.3d

1304, 1311 (11th Cir. 2008) (adverse rulings rarely grounds for

recusal).   “The inquiry of whether a judge’s impartiality might

reasonably be questioned under § 455(a) is an objective standard

designed to promote the public’s confidence in the impartiality

and integrity of the judicial process. [ ] Thus, the court looks

to the perspective of a reasonable observer who is informed of all

the surrounding facts and circumstances.”         In re Evergreen Sec.,

Ltd., 570 F.3d 1257, 1263 (11th Cir. 2009) (internal citations

omitted)(emphasis added).

     The “Due Process Clause may sometimes demand recusal even

when a judge ‘has no actual bias.’”         Rippo v. Baker, 137 S. Ct.



                                   - 7 -
905, 907 (2017)(citation omitted).           “Recusal is required when,

objectively speaking, ‘the probability of actual bias on the part

of the judge or decisionmaker is too high to be constitutionally

tolerable.’”      Id. at 907 (citations omitted).

       1. The AEO Order and Discovery

       Creditor argues that the Bankruptcy Court “issued egregious

offending court orders prohibiting all Creditor discovery and

barred the Creditor ability to prepare his case by preventing him

from    interviewing    the   most   relevant      witnesses   being    debtor

clients. There is nothing in the record by way of evidence or

otherwise to support these draconian orders.”           (Doc. #1-2, pp. 7-

8.)    Creditor argues that Bankruptcy Judge Delano’s “bias in favor

of the debtor was apparent in its decision to choose, after issuing

the AEO bench order, to reply upon debtor counsel representations

of     ‘facts’   in   order   to   justify   her    extraordinary      order.”

Appellant argues that statements of counsel are not evidence and

were not entitled to any evidentiary weight.             (Id., p. 8.)      The

Court finds that these arguments are not persuasive.

       The Trustee sought discovery regarding debtor’s clients and

contingency fees that arose between the date of the bankruptcy

case’s filing and the date of conversion to a Chapter 7 case in

connection with a bad faith motion.          (Doc. #1-3, pp. 18-19.)        At

a November 10, 2016, hearing, counsel for creditor indicated to

the Bankruptcy Court that he would also like to participate in the



                                     - 8 -
discovery process.   The Bankruptcy Court indicated that it could

issue an AEO to protect the confidentiality of debtor’s clients.

(Bankr. Doc. #186, p. 16.)   2    Counsel for creditor agreed that

would be fine, and the Trustee was directed to provide a proposed

order.   (Id., p. 17.)   The issue of whether creditor’s counsel

could share the discovery with his client was deferred until an

anticipated hearing in December.         (Id., p. 18.)   Counsel then

asked if the discovery could be redacted instead of using an AEO,

so he could share with his client.         (Id.)   Counsel for debtor

objected, stating that “Mr. Steven Yormak has a habit of going and

seeing clients”, which creditor’s counsel said was “not true” and

that opposing counsel was “slinging”.         (Id., pp. 18-19.)   The

Bankruptcy Court opted to keep the process as attorneys’ eyes only,

and if necessary an in camera review would be made.      (Id., p. 19.)

On December 9, 2016, an Order was issued setting a Preliminary

Hearing on Trustee’s motion, and also providing that:

          any and all information and/or documentation
          that is produced by the Debtor regarding the
          identification of his clients and claim/case
          information that would not be otherwise
          publicly available shall be kept confidential
          and, at this time, shall not be disclosed to
          any individual or entity except the Trustee



     2 The Court will hereinafter cite documents filed with the
District Court as “Doc.”, and documents filed in the Bankruptcy
case as “Bankr. Doc.”.    Copies of the relevant documents were
referenced by the Bankruptcy Court, and are available on PACER.



                                 - 9 -
           and attorneys of record for the Debtor and
           Steven Yormak.

(Bankr. Doc. #180, p. 2.)

      On January 20, 2017, counsel for creditor was permitted to

withdraw as counsel of record.            (Bankr. Doc. #214.)         On February

2, 2017, creditor filed his pro se motion to rescind the AEO Order.

(Bankr. Doc. #231.)        On March 8, 2017, the Bankruptcy Court issued

an Order granting creditor’s motion in part, and directing debtor

to   produce    “the    ‘list   of    income’   in   coded   format    previously

produced   to    the    trustee      pursuant   to   the   Court’s    motion   for

protective order.”        The balance of the motion was abated until a

ruling by the District Court on a pending notice of appeal.

(Bankr. Doc. #275.)        On November 7, 2017, creditor filed a second

motion to rescind the AEO Order.           (Bankr. Doc. #347.)        On December

6, 2017, creditor filed a Motion to Compel (Bankr. Doc. #363)

seeking discovery regarding the unlicensed practice of law issue.

On December 8, 2017, the Court entered an Order setting a hearing

on creditor’s first motion to rescind, and directing appellant to

file a motion to compel.          (Bankr. Doc. #368.)

      On January 31, 2018, a hearing was conducted on various

matters, including the AEO Order.           (Bankr. Doc. #390, pp. 98-111.)

The Bankruptcy Court agreed with creditor, noting “I mean, I can’t

have an AEO order when I have a party who doesn’t have an attorney.”

(Id., p. 110.)         In response to objections by counsel for debtor,




                                       - 10 -
the Bankruptcy Court stated “It’s just a general offensive – it’s

just an order that Mr. Yormak finds offensive, and I understand.”

(Id., p. 111.)

       On July 24, 2018, creditor filed his motion for recusal.

(Bankr. Doc. #467.)      On August 3, 2018, the Bankruptcy Court issued

an Order (Bankr. Doc. #475) vacating the AEO Order, deferring

ruling on the motion to compel, staying discovery pending further

order.

       In the Order denying the motion for recusal, the Bankruptcy

Court noted that discovery issues were deferred for much of the

time that issues regarding the AEO Order were pending, but that it

would not be forever.        (Doc. #1-3, p. 19.)      “This Court agrees

that Creditor is entitled to a meaningful opportunity to conduct

discovery on the issues raised in Debtor’s Objection to Claim.”

(Doc. #1-3, p. 21.)       Bankruptcy Judge Delano agreed with creditor

as to the AEO Order, and granted the relief he requested over

objections of counsel for the debtor.

       The Court finds a reasonable observer would not find bias in

such   a   ruling   or   simply   deferring   discovery   pending   further

rulings.    The Court finds this sequence of events does not support

granting either interlocutory appeal of the denial of the recusal

order or granting a mandamus.




                                   - 11 -
     2. Advocacy for Debtor

     Appellant argues that the Bankruptcy Judge exercised her

discretion in favor of debtor, “and never the Creditor.”        (Doc.

#1-2, p. 32.)   Appellant points to the following statements made

at the May 23, 2018 hearing as evidence of bias and a “pre-

determined approach” without an opportunity to be heard.        (Id.,

p. 32.)

          MR. HOLLANDER: . . . .

          So his grounds      to   have   this   motion   are
          spurious.

          THE COURT: Okay.

          MR. YORMAK: One comment --

          THE COURT: No, no, you don't have to respond.
          Mr. Tardif is not here. I'm going to go ahead
          and set the motion for hearing.

          Mr. Hollander, you know what to do when you
          think someone has filed a spurious motion.

          Let's go ahead and set the motion out, you
          know, sometime in the future and let Mr.
          Hollander deal with it the way he thinks he
          should deal with it.

(Doc. #444, p. 71.)   The Court finds that stating that counsel

knows to file a motion if he wishes to make an argument that

something is spurious does not suggest or imply bias by the court.

     Appellant also argues that the following conversation is

evidence of bias:

          MR. YORMAK: Ma'am, what I was hoping is that
          we could deal with 422 as expeditiously as




                               - 12 -
          possible, because that will make the other
          motions moot.

          THE COURT: I think you have an uphill battle
          on your 422. I don't think it's likely that
          I'm going to dismiss the case. I think that
          Mr. Hollander's arguments are well-founded.
          But since this wasn't set for hearing today
          and you weren't prepared for a full-blown
          hearing on this today, I'm going to go ahead
          and set it for hearing; okay? But you've got
          an uphill battle on it; okay? Not the least of
          which is, Mr. Tardif is never going to agree
          that the case should be dismissed, I can --

          MR. HOLLANDER: I can tell you that right now.

          THE COURT: I can guarantee you that. Okay?

(Bankr. Doc. #444, p.73.)   Again, letting appellant know that his

position would be a difficult one to sustain, and noting that

debtor’s counsel’s arguments were well-founded, is not evidence of

bias.   No decision was rendered, and it was suggested that a

hearing would be set in the future so that all arguments could be

presented after preparation.   The Court finds no evidence of bias

in the statements of the Bankruptcy Court.

     3. Due Process

     Appellant argues that he was deprived of his right to a fair

process (Doc. #1-2, p. 15) and that it was error to not provide

reasons for procedural orders.      (Id., p. 16.)   Specifically,

appellants lists the entry of the AEO Order, the ongoing barring

of appellant from any contact with relevant witnesses, and a block

and reversal of discovery rights causing appellant to have to




                               - 13 -
represent    himself.        (Id.,    pp.   33-4.)       Appellant      argues    that

Bankruptcy       Judge    Delano    allowed     debtor    to   keep     adding     new

objections to his Claim 4-1, and that she sua sponte re-framed

debtor’s objections and introduced a new pleading on his behalf.

(Id., p. 34.)

     In the Order denying the motion for recusal, the Bankruptcy

Court    noted    its    broad     discretion   over     matters   of    discovery:

“Here, the Court in its discretion, and in an effort to avoid

duplication      of     efforts,    found   that   delaying     discovery        while

Creditor’s interlocutory appeals were pending was the appropriate

course to take in managing Debtor’s bankruptcy case and Debtor’s

Objection to Claim.”         (Doc. #1-3, p. 25.)         Bankruptcy Judge Delano

noted that “[t]he Court has not denied Creditor the right to

address the issues raised in Debtor’s Objection to Claim.”                       (Id.)

     District courts have “broad discretion” as to case management

as long as a party’s rights are not “materially prejudiced.”

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

1997).    “Given the caseload of most district courts and the fact

that cases can sometimes stretch out over years, district courts

must have discretion and authority to ensure that their cases move

to a reasonably timely and orderly conclusion.”                    Chrysler Int'l

Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002).                            The

“district court has broad inherent power to stay discovery until

preliminary issues can be settled which may be dispositive of some



                                       - 14 -
important aspect of the case.”     Gibbons v. Nationstar Mortg. LLC,

No. 3:14-CV-1315-J-39MCR, 2015 WL 12840959, at *1 (M.D. Fla. May

18, 2015) (citation omitted).

     It was clearly stated that discovery would be available at

the conclusion of the appeals.     The Court cannot find an abuse of

discretion    in   temporarily     staying   discovery   under   the

circumstances of this case with the ongoing appeals.          No due

process rights were violated.

V.   Conclusions

     The Court finds that the Order denying the request for recusal

or disqualification did not involve an unresolved question of law

or a conflicting decision in the circuit, or a matter of public

importance.   The Court finds no abuse of discretion in denying the

request for recusal or disqualification, and therefore the appeal

will not material advance the progress of the case if the appeal

is permitted to proceed.    Leave to appeal is denied.

     As to the alternative relief for mandamus, “the remedy of

mandamus is a drastic one, to be invoked only in extraordinary

situations. . . . Only exceptional circumstances, amounting to a

judicial usurpation of power, will justify the invocation of this

extraordinary remedy.”     In re BellSouth Corp., 334 F.3d 941, 953

(11th Cir. 2003) (citing Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 34-35 (1980)).    “The party seeking mandamus has the burden

of demonstrating that its right to issuance of the writ is ‘clear



                                 - 15 -
and indisputable.’”       Id.   The Court concludes that creditor cannot

demonstrate a clear and indisputable right to the recusal of

Bankruptcy Judge Delano, and is therefore not entitled to a writ

of mandamus.

VI.   Motion to Stay Through Appeal

      Appellant   seeks    to     stay   any    further   proceedings   in   the

Bankruptcy Court until this appeal, and any appeal from a decision

is determined.     Based on the determination that denial of the

motion for recusal was appropriate, and finding no merit to the

appeal, the Court declines to impose a stay through any appeal of

this decision.

      Accordingly, it is hereby

      ORDERED:

      1. Appellant’s Motion for Leave and Appeal and Petition for

        Writ of Mandamus (Doc. #1-2) is DENIED.

      2. Appellant's Motion to District Court to Stay Bankruptcy

        Proceedings       Until     Final      Disposition    of   Motion    for

        Disqualification Appeal(s) or Order for Mandamus (Doc. #3)

        is DENIED.

      3. Appellant’s Motion to Stay Bankruptcy Proceedings on Basis

        of Medical Disablement of Creditor Pro Se (Doc. #11) is

        DENIED.

      4. Appellant’s   Motion      to    Expedite   Pending   Appeal/Mandamus

        (Doc. #13) is DENIED.



                                     - 16 -
     5. The Clerk shall enter judgment dismissing the     appeal,

        transmit a copy of this Opinion and Order to the Clerk of

        the Bankruptcy Court, terminate all deadlines, and close

        the file.

     DONE and ORDERED at Fort Myers, Florida, this    18th    day

of June, 2019.




Copies:
Clerk, Bankr. Ct.
Parties of Record




                             - 17 -
